Citation Nr: 0526668	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  01-09 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for skin rashes of the 
back, upper arms, and elbows.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1969 to May 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

In March 2002, the veteran testified before the undersigned 
Veterans Law Judge at the RO.  A transcript of the hearing is 
of record.

The veteran's claim was previously before the Board and 
remanded in April 2004 for further development and 
readjudication.  As the requested development has been 
completed, the veteran's claim is properly before the Board 
at this time.

The Board notes that in March 2005, the veteran submitted a 
written statement along with a VA medical record and 
indicated it was to relate to his claim for individual 
unemployability.  The veteran was previously denied 
entitlement to individual unemployability in March 2004.  The 
Board interprets this submission as an attempt to reopen his 
claim for entitlement to individual unemployability.  
Therefore, this claim is referred to the RO for all further 
appropriate action and consideration.


FINDING OF FACT

The veteran's skin rashes of the back, upper arms, and elbows 
were not manifested during service and are not attributable 
to his active service.


CONCLUSION OF LAW

Skin rashes of the back, upper arms, and elbows were not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed August 2001 rating decision, November 
2001 statement of the case (SOC) and April 2005 supplemental 
statement of the case (SSOC) that discussed the pertinent 
evidence and the laws and regulations related to the claim on 
appeal.  Moreover, these documents essentially notified them 
of the evidence needed by the veteran to prevail on his 
claim.

In addition, in a July 2004 letter, VA notified the veteran 
of the evidence needed to substantiate his claim, and offered 
to assist him in obtaining any relevant evidence.  This 
letter gave notice of what evidence the appellant needed to 
submit and what evidence VA would try to obtain.  The veteran 
was also invited to submit "any" additional information to 
the RO.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini, supra.  The veteran was told that with respect to 
his claim that he needed to submit medical evidence to show 
that his skin rashes of the back, upper arms, and elbows, 
were incurred in or aggravated by service.

As it pertained to respective responsibilities, the veteran 
was told to complete VA Form 21-4142, Authorization for 
Release of Information, if he wanted VA to obtain any 
additional private medical records in support of his claim.  
The veteran was further informed that he could submit any 
additional information or evidence to VA, preferably within 
one year.

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC and notice letter dated in April 2004 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, regarding the current issue 
on appeal, a substantially complete application was received 
in March 2001.  Thereafter, The RO issued a rating decision 
in August 2001.  In July 2004, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate his claim on appeal, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to submit pertinent evidence pertaining to 
his claim, after initial AOJ adjudication of his claim.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  In this regard, throughout 
this appeal process, VA has made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  
Specifically, VA has associated with the claims folder the 
veteran's service medical records and VA examination and 
outpatient treatment reports.  The veteran has not identified 
any additional evidence pertinent to his claim, not already 
of record, and there are no additional records to obtain.  
Moreover, as noted above, the veteran has been informed of 
the type of evidence necessary to substantiate his claim, as 
well as the respective responsibilities of himself and VA as 
it pertains to his claim.  Therefore, the Board finds that 
any error in the timing of the veteran's notification of the 
VCAA constituted harmless error.

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).


II.  Factual Background

The veteran's service medical records are silent for any 
symptoms or diagnosis of a skin rash.  His April 1971 
separation examination is also negative for a skin rash.

A June 1971 VA examination report showed the veteran's skin 
was negative for any symptoms.

In his March 2001 claim, the veteran contended that his skin 
rash began in Vietnam when he wore a flak jacket.  The medics 
treated him with a powder, and he suffered on and off from 
the rash since then.

An April 2001 VA clinical record shows the veteran complained 
that the left side of his face had been turning black for 
about a year.  The physician noted a possible rash.

A December 2001 VA clinical record shows the veteran 
complained of bilateral dark macular lesions of the cheeks 
for two years.  On examination, the physician found facial 
macular lesions of the cheeks.

In March 2002, the veteran testified before the undersigned.  
He indicated that the skin rash was across his shoulder 
blades and the top of his neck.  His elbows also turned black 
and got scales on them.  The upper area of his arms turned 
black at times.  The veteran also experienced discoloration 
of his face.  It got crusty, and he could peel the skin off.  
It got scaly and itched.  The veteran's representative 
requested an examination for his skin disorder.

VA outpatient treatment reports dated from June 2002 to June 
2004 show the veteran sought treatment for a skin condition.  
The veteran noted in December 2002 that he had the darkness 
on his cheeks since the Vietnam War.  He admitted to picking 
and rubbing his face.  The veteran was diagnosed with 
hyperpigmentation of the face and given prescription 
medication.  He noted in March 2003 that there was no 
improvement, and he now complained of additional scaly 
lesions on his elbows.  The diagnosis in March 2003 was 
hyperpigmentation of unknown etiology.  Beginning in October 
2003, the veteran was diagnosed with acanthosis nigricans.

In September 2003, the veteran underwent VA general medical 
examination.  His skin examination showed hyperpigmented 
macular patches of the bilateral cheeks.


III.  Discussion

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran contends that he incurred a skin rash in service 
when he had to wear certain clothing.  He also stated that he 
had this rash on and off since his separation from service in 
May 1971.

The associated medical records clearly show the veteran has a 
current skin disorder, most recently diagnosed as acanthosis 
nigricans.  Therefore, there is no question that he has a 
current diagnosis.  At issue, then, is whether there is any 
evidence of a skin disorder in service, and whether the 
current diagnosis is related to service in any way.

However, there is no medical evidence that the veteran ever 
complained of or was treated for a skin disorder while on 
active duty.  His service medical records and separation 
examination report are silent for any evidence of a skin 
disorder.  Furthermore, the veteran underwent a VA 
examination shortly after service in June 1971, and no skin 
disorder was found.

Additionally, there is no post-service medical evidence of 
any symptoms or diagnoses until 2001, thirty years after the 
veteran's separation from service.  While the veteran has 
stated that he suffered from this skin rash since service, 
there are no records documenting any medical care.  Indeed, 
the veteran does not contend that he sought medical treatment 
for his skin disorder prior to 2001.  If the veteran did have 
symptoms of a skin disorder during that time, the Board would 
have to resort to speculation to determine that it began in 
service and persisted during the undocumented thirty years.  
However, the Board is not permitted to engage in speculation 
as to medical causation issues, but "must provide a medical 
basis other than its own unsubstantiated conclusions to 
support its ultimate decision."  Smith v. Brown, 8 Vet. App. 
546, 553 (1996).

While a December 2002 VA clinical record shows the veteran 
indicated he had the skin rash since the Vietnam War, it is 
clear the physician is merely repeating the statement of the 
veteran.  A mere transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).

Finally, there is no medical opinion of record that relates 
the veteran's current skin disorder to his military service.  
While the Board respects the right of the veteran to offer 
his own opinion that his skin disorder began in service, he 
has not been shown to have the requisite medical knowledge to 
render such an opinion.  Although a layperson may describe 
symptoms, as a layperson, he may not provide competent 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  A layperson is generally not considered capable of 
opining on matters requiring medical knowledge, such as 
etiology or medical causation.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

Consequently, as the evidence preponderates against the claim 
for service connection for the veteran's skin rashes of the 
back, upper arms, and elbows, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Entitlement to service connection for skin rashes of the 
back, upper arms, and elbows is denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


